CLAY, Circuit Judge,
dissenting.
The majority opinion has rejected Dillard’s Fourth Amendment challenge, reasoning that Dillard abandoned his briefcase, and that in any event the police officers’ actions fell under exceptions to the Fourth Amendment warrant requirement. Because neither the record nor our precedent supports the majority’s conclusion in this case. I respectfully dissent.
A Dillard Did Not Abandon His Briefcase.
The evidence presented at the suppression hearing before the district court reflects that on May 26, 1999, the Cleveland police arrived at the Clemont Avenue address to execute a search warrant they had procured. As the officers approached the side door, Dillard, who was carrying a black briefcase, and another person were leaving. Sergeant Thomas Acklin announced that he and the other officers were the police and had a search warrant for the premises. Dillard then either dropped or threw the briefcase onto the ground. As Sergeant Acklin and two other officers proceeded into the Clement Avenue residence to execute the search warrant, Detective Kennelly and three other officers grabbed Dillard and attempted to handcuff him. According to testimony, *518Dillard then allegedly pulled a loaded 9mm weapon from his waistband. Following a brief struggle, the officers managed to subdue Dillard and place him under arrest.
It is true that a defendant who abandons property cannot maintain a legitimate expectation of privacy with respect to the property, and subsequently lacks standing to challenge, on Fourth Amendment grounds, admissibility of the evidence found pursuant to a search of that abandoned property. This determination is to be made on a case-by-case basis. Abel v. United States, 362 U.S. 217, 241, 80 S.Ct. 683, 4 L.Ed.2d 668 (1960); United States v. Peters, 194 F.3d 692, 696 (6th Cir.1999) (citing United States v. Brown, 635 F.2d 1207, 1211 (6th Cir.1980)).
Two Sixth Circuit cases are particularly instructive. In United States v. Tolbert, 692 F.2d 1041 (6th Cir.1982), the actions of an airline passenger who had checked a cocaine-laden suitcase on a flight from Florida were held not to have manifested an expectation of privacy. The defendant in Tolbert checked her luggage, but upon arrival, passed through the baggage claim area without picking up her luggage; when questioned by the authorities, she denied having any luggage. Id. at 1043-44. We concluded that the defendant’s affirmative disclaimer of the luggage meant that she had abandoned the suitcase and she therefore lacked standing to challenge the search of that luggage. Id. at 1044-46.
However, in United States v. Sanders, 719 F.2d 882 (6th Cir.1983), a suitcase containing cocaine and marijuana had been checked through on the ticket of an airline passenger flying north from Florida. Believing that she was under surveillance, the passenger left the airport at her destination without retrieving her suitcase from the baggage claim area. When questioned by law enforcement officials, she said that she had not claimed the suitcase because she was not going straight home. She refused to consent to a search of the suitcase, thus actively indicating an interest in keeping the contents private. Id. at 883-84. Under these circumstances, we held that there had been no abandonment. Id. at 885-86.
A suitcase or briefcase is property of a kind in which the owner ordinarily has a strong expectation of privacy. Although this expectation can be given up, Sanders requires an affirmative disclaimer (through actions or words) before a court may determine that the property at issue was abandoned. Id. at 886; see also United States v. Peters, 194 F.3d 692, 696 (6th Cir.1999) (citing Sanders with approval for the proposition that “affirmative disclaimer required for privacy right to be lost”).
In the present case, the officers shouted at Dillard to halt, which he did, dropping or flipping his briefcase no more than four feet away in the process. Mere physical separation from the briefcase under these circumstances does not defeat Dillard’s standing; he would have to evince an intent to disclaim or otherwise abandon the property. Smith v. Ohio, 494 U.S. 541, 543-44, 110 S.Ct. 1288, 108 L.Ed.2d 464 (1990). And in fact, the record does not indicate any such affirmative disclaimer. At no time did Dillard state that the briefcase did not belong to him, nor did he drop the briefcase during flight. He apparently dropped it in what appears to have been a reflexive reaction or an attempt at compliance with the officers' order to raise his hands.
The majority relies on an assortment of cases, none of which support a finding of abandonment. In each of these cases the defendant affirmatively disclaimed ownership of the property by tossing or dropping the property while in flight from the police and therefore effectively abandoned *519it. See United States v. Torres, 949 F.2d 606, 607, 608 (2d Cir.1991) (defendant disclaimed ownership interest in the bag that was searched); United States v. Morgan, 936 F.2d 1561, 1570-71 (10th Cir.1991) (defendant threw the shoulder bag while attempting to elude the authorities); United States v. Frazier, 936 F.2d 262, 265 (6th Cir.1991) (defendant denied ownership of the bag or knowledge of its contents); United States v. Knox, 839 F.2d 285, 287, 293-94 (6th Cir.1988) (defendants “specifically disclaimed ownership of the bag”); United States v. Collis, 766 F.2d 219, 222 (6th Cir.1985) (defendant dropped or threw the property away while fleeing from the police); State v. Oliver, 368 So.2d 1331, 1334 (Fla.Ct.App.1979) (police attempted to question defendant who was riding his bicycle; defendant continued to ride his bicycle and threw a paper bag to the ground). The majority also attempts to rely on dicta in United States v. Sims, 808 F.Supp. 596, 604 n. 14 (N.D.Ill.1992), for the proposition that merely dropping an item to the ground constitutes abandonment for Fourth Amendment purposes. In Sims, police officers approached the defendant and another woman who were leaving a bank with a heavy satchel and other items. However, the defendant not only dropped the envelope to the ground, she disclaimed ownership of various other items in her possession, and it therefore was more logical to infer an intent to abandon on her part. Sims, 808 F.Supp. at 600. Dillard, in contrast, was not fleeing from the police, he was not attempting to hide the briefcase, and he did not disclaim ownership of the briefcase or the contents therein. In short, his actions did not evince an intent to abandon.
The majority also cites United States v. Park, No. 96-6342, 1998 WL 69028 (6th Cir. Feb. 9,1998) (unpublished), where the defendant, having spotted police officers approaching his trailer, dropped a thermos out of the window, and thus the thermos was deemed to have been “thrown away,” i.e., discarded or abandoned. Park, 1998 WL 69028, at *1. The intent to abandon is stronger in that instance because the defendants probably hoped the police would not recover the property or not be able to connect it with them. However, in this case, the officers observed Dillard holding the briefcase when they approached him, and he dropped it no more than four feet from where he was standing. There was no way Dillard could have seriously hoped to disassociate himself from that property. Because Dillard did not exhibit any intention to abandon the briefcase, he “ ‘exhibited an actual (subjective) expectation of privacy,’ ” which society would treat as reasonable. Minnesota v. Carter, 525 U.S. 83, 109, 119 S.Ct. 469, 142 L.Ed.2d 373 (1998) (quoting Katz v. United States, 389 U.S. 347, 361, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967) (Harlan, J., concurring)). Certainly, the present case is at least as strong, if not stronger, for a finding of standing as it was in Sanders, where we did find standing. Consequently, Dillard did not abandon his briefcase, and he had standing to make his Fourth Amendment challenge.1
The fatal flaw in the majority’s reasoning is that there is no legal support for the notion that a suspect who drops an item on the ground while remaining stationary, and who continues to remain stationary after dropping the item on the ground, has abandoned the item. All of the case on which the majority attempts to rely involve defendants who dropped items while on *520the move or otherwise attempting to elude the police. Dillard, on the other hand, was not on the move at any point during the encounter, and he was in the police officers’ plain view. Simply dropping or flipping a briefcase does not evince an intent to abandon.2
Arguing otherwise, the majority invokes our decisions in United States v. Collis, 766 F.2d 219 (6th Cir.1985) and Shamaeizadeh v. Cunigan, 338 F.3d 535 (6th Cir. 2003) and the Tenth Circuit’s decision in United States v. Morgan, 936 F.2d 1561 (10th Cir.1991) to support its view that Defendant abandoned the briefcase. Those cases are thoroughly distinguishable. Though the majority acknowledges that the Collis defendant “dropped” the bag and attempted to flee, it still believes Collis was “sufficiently similar” to this case to “warrant the same result.” The defendant in Collis did not simply “drop” the bag, he threw the bag over a fence. Collis, 766 F.2d at 221. The Collis defendant clearly had no reasonable expectation of privacy in a bag that he “heaved” over a fence in an effort to forfeit possession. Id. Likewise, Shamaeizadeh is distinguishable because it is a civil case and the plaintiff there did not have standing to assert an expectation of privacy in the basement of property he owned but did not occupy. See Shamaeizadeh, 338 F.3d at 544. Nor is Morgan persuasive because defendant there “threw” the bag south of a porch in the backyard of a residence that “abutted an open field in a wooded area” and the “bag would have been plainly visible to those passing by the yard via those open areas.” Morgan, 936 F.2d at 1571. The bag would therefore be available to passersby, rendering unlikely the possibility that the defendant would be able to retrieve the bag in the future. Id. Morgan reasoned that “abandonment must be voluntary” and that “police pursuit or investigation at the time of abandonment does not of itself render the abandonment involuntary.” Id. at 1570 (quoting United States v. Jones, 707 F.2d 1169,1172 (10th Cir.1983)). Based on the facts here, it cannot be persuasively posited that Defendant voluntarily desired to “forfeit any expectation of privacy” he had in the briefcase. Id. (internal quotations omitted).
B. The Briefcase Search Was Not Incident to a Lawful Arrest.
Additionally, the Fourth Amendment exceptions on which the government attempts to rely are unavailing. For instance, the government suggests that the briefcase search was incident to a lawful arrest. While it appears to be uncontested that Dillard’s arrest was lawful, the facts indicate that the search was anything but incident to the arrest.
In Chimel, 395 U.S. at 763 (1969), the Supreme Court established the “search incident to a lawful arrest” exception by holding that arresting officers may conduct a warrantless “search of the arrestee’s person and the area ‘within his immediate control’—constructing that phrase to mean the area from within which he might gain possession of a weapon or destructible evidence.” The rationale for allowing such a search is the protection of law enforcement officers and the preservation of evidence. Id. In a subsequent decision, the Supreme Court made clear that officers may search the suspect’s person and the area within his immediate control so long as the search *521is substantially contemporaneous with the arrest. Shipley v. California, 395 U.S. 818, 819, 89 S.Ct. 2053, 23 L.Ed.2d 732 (1969).
However, there are restrictions on this exception. For instance, in United States v. Chadwick, 433 U.S. 1, 97 S.Ct. 2476, 53 L.Ed.2d 538 (1977), police conducted a warrantless search of a footlocker seized from the defendant’s car. Id. at 3-4. The Supreme Court held that a warrantless search incident to a lawful arrest is limited to the defendant’s person and areas within his immediate control, and does not extend to personal containers seized from the defendant at the time of the arrest and subsequently reduced to the exclusive control of the police. Id. at 15.
In the present case, Dillard had been handcuffed and safely escorted into a police vehicle. The briefcase was recovered from the ground by a police officer, who took it inside to assemble it with the other evidence discovered in the Clemont Avenue residence. The facts of this case are closely analogous to those in United States v. Calandrella, 605 F.2d 236 (6th Cir.1979), where we held that once officers have gained exclusive control over a suspect’s property, a subsequent search of the property is unreasonable in the absence of a search warrant. We reasoned that “once the agents had seized the item and reduced it to their exclusive control there was no further danger that the defendant would secure therefrom either a weapon or an instrumentality of escape, or would destroy evidence contained in the briefcase ____ Thus the interests sought to be protected by permitting warrantless searches incident to an arrest were fully vindicated by the seizure of the briefcase at the time of the arrest.” Id. at 249 (citations omitted).
Instead of following applicable published case authority, the majority relies on an unpublished case that endeavored to distinguish Chadwick and Calandrella by reasoning that while the searches in those two cases had occurred after the suspect and the property had been transported to the police station, the search at issue had been “conducted while everyone was still at the scene of the arrest.” United States v. Blevins, 234 F.3d 1270 (Table), 2000 WL 1597821, at *4 (6th Cir. Oct. 20, 2000) (citations omitted). Yet the majority opinion exhibits a fundamental misunderstanding of the appropriate Fourth Amendment inquiry. The appropriate inquiry under these circumstances does not rest on where the search took place, but on whether any exigencies required a protective sweep reaching the contents of the briefcase. It is abundantly clear that once Dillard had been arrested, handcuffed, and placed in the police vehicle, all the officers (of which there were many at the scene) had to do was place the briefcase in a squad car or place it with the other evidence to be collected. There is no conceivable exigency that would reach a protective sweep of a locked briefcase.
The search incident to an arrest rule was created to protect officers from any harm a suspect might inflict with nearby objects, and to prevent destruction of evidence. The majority’s reasoning here essentially turns the Chimel rule on its head, because it allows an officer relatively free rein to search areas where the suspect was standing when arrested, even after the danger has subsided. To suggest that the mere fact of an arrest gives a police officer license to search anything long after the exigency has abated would raise form over substance and swallow whole the Chadwick/Calandrella rule. See United States v. Myers, 308 F.3d 251, 270 (3d Cir.2002) (rejecting a suggestion that a search conducted after a suspect has been arrested, handcuffed, and placed in a squad car *522“stray[s]” beyond the parameters that the Supreme Court tried to erect in Belton. ”).

C. The Briefcase Search Did Not Constitute a Lawful Inventory Search, and The Inevitable Discovery Doctrine Does Not Apply.

The briefcase search did not fall within the lawful inventory search exception to the Fourth Amendment warrant requirement. The inventory search exception requires that (1) the search is conducted pursuant to established police procedures; and (2) the search is not a pretext for gathering evidence. Colorado v. Bertine, 479 U.S. 367, 371-74, 107 S.Ct. 738, 93 L.Ed.2d 739 (1987). The rationale for allowing warrantless inventory searches is to safeguard a defendant’s property and to protect the police against any claims of lost property. Id. at 372-73.
The government has not pointed to anything in the record establishing that the search was conducted pursuant to any established police procedures. Indeed, this seems unlikely, as the list of property taken from the briefcase later produced during the suppression hearing was incomplete, and omitted mention of other items located in the briefcase, such as toiletries. When questioned as to the incompleteness of the list, Detective Santiago explained that this was because, unlike the drugs and drug paraphernalia, such items as toiletries “held no evidentiary value.” (Supplemental Joint Appendix at 457.) This very admission also negates the possibility that this search was anything other than a pretext for gathering evidence. The Supreme Court fairly recently has underscored the notion that “an inventory search must not be a ruse for a general rummaging in order to discover incriminating evidence.” Florida v. Wells, 495 U.S. 1, 5, 110 S.Ct. 1632, 109 L.Ed.2d 1 (1990).
The government lamely argues that there is no evidence on the record that the search was not pursuant to a lawful inventory. Yet the government must be reminded that it, not Dillard, bears “the burden of showing that the inventory search was conducted pursuant to standardized criteria.” United States v. Richards, No. 01-1999, 2003 WL 151417, at *2 (6th Cir. Jan. 17, 2003) (unpublished) (citing United States v. Gregory, Nos. 91-6400, 91-6431, 1992 WL 393144, at *7 (6th Cir. Dec. 22, 1992)); see also Sanders, 442 U.S. at 759-60. Therefore, the government’s argument that the inventory exception applies is wholly unpersuasive.
Finally, the majority’s conclusion that the inevitable discovery doctrine applies is misplaced. The government has presented no evidence tending to show that the briefcase’s contents would inevitably have been catalogued pursuant to an established inventory procedure. The district court, as does the majority, seems to assume that there is an established procedure which would have been followed in this case, but I find no reason to make such an assumption.
CONCLUSION
The facts of this case, as well as our established precedents, merit suppression of the briefcase evidence. Because I would reverse the district court’s judgment and remand with instructions to grant Dillard’s motion to suppress, I respectfully dissent from the majority’s decision.

. United States v. Jabara, 618 F.2d 1319, 1324-25 (9th Cir. 1980) and United States v. Arboleda, 633 F.2d 985, 991-92 (2d Cir.1980), on which the majority also relies, are inapplicable for the same reason that Park is inapplicable.


. The majority also suggests that Dillard was discarding the briefcase while resisting arrest. A more likely explanation is that he put the briefcase down, or dropped it, not to abandon the briefcase, but so that he would have both hands free during his initial encounter with the police. Even if Dillard attempted to resist arrest, that act, though illegal, does not necessarily mean that he intended to abandon the briefcase.